Citation Nr: 0027359	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.

2.  Entitlement to service connection for right ulnar 
neuropathy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and 
diverticulitis.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

The Board notes that in light of the decision below to REMAND 
the issue of entitlement to service connection for PTSD, the 
Board will defer disposition of the issue of entitlement to a 
TDIU at this time, pending the outcome of the PTSD issue.    


FINDINGS OF FACT

1.  The record does not contain any medical evidence of a 
current left hand disorder.

2.  The record does not contain any probative medical 
evidence that any right ulnar neuropathy was incurred during 
active military service.

3.  The record does not contain any medical evidence of a 
nexus, or link, between any current hypertension and an 
incident of the veteran's active military service.

4.  The record does not contain any medical evidence of a 
nexus, or link, between any current gastrointestinal 
disorder, to include irritable bowel syndrome and 
diverticulitis, and an incident of the veteran's active 
military service.

5.  It does not appear that the veteran engaged in combat 
with the enemy, but there is medical evidence of record that 
contains a diagnosis of PTSD, which has been based in part on 
incidents including the veteran's report of in-service, 
unverified stressors.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left hand disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Right ulnar neuropathy was not incurred or aggravated 
during a period of active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 

3.  The claim for entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim for entitlement to service connection for a 
gastrointestinal disorder, to include irritable bowel 
syndrome and diverticulitis, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

5.  The claim for entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran and 
his representative have presented several contentions 
regarding the adequacy of the examinations in this case.  The 
veteran contends that the examinations were inadequate, and 
maintains that an independent medical opinion should be 
obtained.  However, as set forth in the decision below, the 
Board finds the examinations of record to be adequate for 
proceeding with appellate review of the claims on appeal.  In 
that regard, the cited examinations contain clear 
descriptions of the veteran's current symptoms, as well as a 
review of his medical history.  Aside from the PTSD issue, 
the Board finds no basis to remand this matter for additional 
examinations, and the Board will proceed with appellate 
review.

I.  Service Connection.

The veteran claims that he currently has a left hand 
disorder, right ulnar neuropathy, hypertension, a 
gastrointestinal disorder, to include irritable bowel 
syndrome and diverticulitis, and PTSD, due to his active 
military service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A.  Left Hand Disorder, Hypertension, and a Gastrointestinal 
Disorder.

The veteran's service medical records are negative for any 
evidence of a left hand disorder and hypertension.  In 
September 1972, the veteran underwent an upper 
gastrointestinal series, which was normal.  Otherwise, his 
service medical records are negative for any complaints or 
treatment of a gastrointestinal disorder. 

Following service separation, the pertinent evidence reveals 
the following.  Private medical records from Cleve H. 
Hartman, M.D. reveal that in September 1988, the veteran was 
diagnosed with a viral gastrointestinal disorder.  

In a June 1997 VA hypertension examination, the veteran was 
noted to have a ten year history of hypertension.  His blood 
pressure readings were as follows:  sitting, 158/102; lying, 
152/104; standing, 160/108.  The diagnosis was hypertension, 
not well-controlled at this time.  In a July 1997 examination 
at the Platte Valley Medical Group, P.C., the veteran was 
noted to have poorly controlled hypertension.  His blood 
pressure was 188/110.

In a June 1997 VA stomach examination, the veteran reported a 
history of a hiatal hernia, which was surgically repaired 
after service.  He also reported having underwent a partial 
colon removal, because of a vague history of polyps and 
diverticula.  He reported periods of diarrhea and 
constipation, and stated that the symptoms were not relieved 
by medicines such as Tagamet.  The diagnosis was post-
surgical hiatal hernia, and diverticulosis.  

In light of the foregoing, the Board finds that the veteran 
has not presented evidence of well-grounded claims for 
service connection for a left hand disorder, hypertension, 
and a gastrointestinal disorder, to include irritable bowel 
syndrome and diverticulitis.  As noted earlier in this 
decision, essential elements for a well-grounded claim for 
service connection include evidence of a current disorder as 
well as medical evidence of a nexus, or link, between any 
current disorder and an incident of the veteran's active 
military service.  See Epps, 126 F.3d at 1468.  The record in 
the present appeal is negative for any evidence of a current 
left hand disorder.  In the absence of such evidence, that 
claim for service connection for a left hand disorder must 
fail as not well-grounded.  

The Board finds that the veteran has presented adequate 
evidence of a current diagnosis of hypertension.  The record 
also contains a diagnosis of post-surgical hiatal hernia and 
diverticulosis.  However, the record is silent for any 
medical evidence of a nexus, or link, between any current 
hypertension and gastrointestinal disorder, to include 
diverticulitis, and an incident of the veteran's active 
military service.  As such, those claims must also fail as 
not well-grounded.  

The Board acknowledges the veteran's statements that he feels 
he currently has a left hand disorder, hypertension, and a 
gastrointestinal disorder, to include irritable bowel 
syndrome and diverticulitis, as due to his military service.  
However, as the veteran is a layperson without medical 
expertise or training, he is not competent to comment on the 
presence of a current disorder, or the etiology or causation, 
of a current disorder.  See Espiritu, 2 Vet. App. at 494-5 
(laypersons are not competent to offer medical opinions).  
Rather, medical expertise on those points is required. 

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of well-grounded 
claims for service connection for a left hand disorder, 
hypertension, and a gastrointestinal disorder, to include 
irritable bowel syndrome and diverticulitis.  As such, the VA 
is under no further duty to assist the veteran in developing 
the facts pertinent to his claims.  See Epps, 126 F.3d at 
1468 ("there is nothing in the text of [38 U.S.C.A.] § 5107 
to suggest that the [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.").  Furthermore, the Board is unaware 
of the existence of any relevant evidence, which, if 
obtained, would well-ground the veteran's claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for left hand disorder, 
hypertension, and a gastrointestinal disorder, to include 
irritable bowel syndrome and diverticulitis.  See 
McKnight,131 F.3d at 1485; Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  In that regard, medical evidence is needed 
that establishes a current diagnosis of the claimed disorder, 
as well as medical evidence of a nexus, or link, between any 
current claimed disorder and an incident of the veteran's 
military service.

B.  Right Ulnar Neuropathy.

The Board finds that the veteran's claim for service 
connection for right ulnar neuropathy is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the veteran has presented 
a claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board also is satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed, and no further action is required to comply with 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5107(a).  

The veteran's service medical records reveal that in October 
1972, he was seen for unspecified complaints relating to the 
right hand.  It was noted that there was no evidence of 
fracture or dislocation. 

Following service separation, in a June 1997 VA examination 
for the hand, thumb, and fingers, the veteran reported a 
history of numbness in the 4th and 5th digits on both hands.  
He had a scar on his right elbow from surgery for ulnar nerve 
decompression.  He stated that they were going to perform the 
same surgery on his left upper extremity, but decided not to 
do so.  He complained of numbness and tingling in both upper 
extremities, including the hands.  Objective findings were 
"not too remarkable at this time."  Hand function displayed 
no loss of sensory or motor function.  The veteran indicated 
that he could not feel any pin-prick sensations.  He had full 
range of motion of the fingers and wrist area.  He was able 
to grasp items, and had good dexterity in his hands.  The 
diagnosis was apparent ulnar nerve compression, post-
surgical, but there was no loss of function noted at that 
time.  

In July 1997, the veteran underwent an examination at the 
Platte Valley Medical Group, P.C.  He reported that he had 
caught his right hand in a hatch door during service, which 
caused some numbness and tingling in the hand.  His treatment 
at that time was to wrap the hand.  He stated that in 1988, 
he underwent colon surgery, and following that surgery his 
ulnar nerve flared up.  Consequently he underwent an ulnar 
nerve transposition.  He reported that the transposition 
helped, but he still experienced numbness.  The assessment 
was right ulnar neuropathy which could have been due to a 
compression neuropathy during surgery.  The examiner also 
noted that the veteran could have caught the ulnar nerve in 
Guyon's canal when he hurt his hand in the hatch in 1970.  

The VA and private medical evidence is clear that the veteran 
currently has right ulnar neuropathy, also diagnosed ulnar 
nerve compression, post-surgical.  In light of the statement 
made in the July 1997 private medical examination at the 
Platte Valley Medical Group, P.C., the Board finds the claim 
well-grounded.  In that regard, the foregoing private medical 
report suggests a possible link to the veteran's military 
service, and the Board accepts that statement as true, for 
purposes of determining whether the claim is well-grounded.  
See Robinette, 8 Vet. App. at 75-76 (evidence submitted in 
support of a claim must be accepted as true for purposes of 
determining whether the claim is well-grounded).  However, it 
appears that the July 1997 statement was based on the 
veteran's report of his own history, rather than established 
clinical findings.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  In that regard, the record is negative for any 
evidence that the veteran sustained ulnar nerve damage during 
service.  While the veteran's service medical records contain 
a vague reference to the right hand, there is no indication 
at that time that the veteran reported symptomatology 
consistent with nerve damage at that time, and the record is 
silent for any evidence of nerve damage.  Moreover, the 
record is entirely silent for evidence of right ulnar 
neuropathy until many years following service separation.

Additionally, the veteran reported that he developed ulnar 
nerve damage following surgery in 1988, and both the VA and 
private medical evidence indicates that the veteran 
subsequently underwent an ulnar nerve transposition.  In 
short, the Board is more persuaded by the VA and private 
medical evidence that relates the veteran's current right 
ulnar neuropathy to the surgery in 1988, which led to the 
subsequent ulnar nerve transposition.  

The Board notes that it is the BVA's responsibility to assess 
the credibility and weight given to the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  In the present case, 
the Board is more persuaded by the private and VA medical 
opinions that relate the veteran's current right ulnar 
neuropathy to compression neuropathy during post-service 
surgery.  

In short, as set forth above, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for right ulnar neuropathy.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable, and 
the appeal as to this issue is denied.

C.  PTSD.

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in a light 
most favorable to that claim.  In this regard, the Board 
notes that a claim for PTSD is well grounded when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted). 

In the present case, the veteran contends that he currently 
has PTSD due to stressful experiences during his military 
service in Vietnam.  There is no indication in the veteran's 
claims file that he received any medals or citations evincing 
combat. 

Medical evidence of private medical records from Affiliates 
in Psychology, dated from February 1985 to December 1996, 
contain diagnoses of PTSD.  Several of those medical records 
contain references to the veteran's Vietnam service.  
Additionally, in a July 1997 VA examination, the veteran was 
diagnosed with PTSD, moderate to severe, prolonged.  In the 
history portion of that examination, the veteran reported 
that he was not wounded or injured in Vietnam, but that he 
was involved in heavy fire fighting.  He stated that 
following his military service, he became quite violent, and 
would smash things.  He also indicated that he experienced 
flashbacks and would sometimes wake up in a cold sweat.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (revised June 18, 1999, effective March 7, 1997, 64 
Fed. Reg. 32807 (1999)).

The Board notes that as the veteran did not engage in combat, 
his statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

The veteran claims that he has PTSD as the result of 
stressful incidents during his service in Vietnam.  The 
record clearly contains medical evidence of a diagnosis of 
PTSD.  Moreover, the examiners appear to have considered the 
veteran's reported in-service stressors in making the PTSD 
diagnosis.  As such, the Board finds that the claim for 
service connection for PTSD is well grounded, within the 
meaning of 38 U.S.C.A. § 5107 and Cohen v. Brown, supra, and 
to that limited extent, the appeal is allowed.


ORDER

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for a left hand disorder is 
denied.
 
Service connection for right ulnar neuropathy is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for hypertension is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and 
diverticulitis, is denied.

The claim for entitlement to service connection for PTSD is 
well grounded, and to that extent the appeal is allowed, 
subject to the REMAND below.


REMAND

As the veteran's claim for service connection for PTSD is 
well grounded, the Board must ensure that the duty to assist 
is satisfied.  In that regard, the Board notes that 
notwithstanding the PTSD diagnoses of record, those diagnoses 
were made in the absence of verified stressors of record.  
Consequently, none of the diagnoses of PTSD are based on 
verified stressors. 

The Board notes that in August 1997, the veteran submitted a 
statement to the RO, summarizing his claimed stressors.  
Despite the veteran's contentions and the PTSD diagnoses of 
record, it does not appear that the RO made any attempts to 
verify the veteran's claimed stressors.  The Board 
acknowledges the RO's statement that the veteran did not 
provide any specific dates of traumatic events, and in this 
regard, the Board finds that the veteran should be contacted 
and requested to try and provide any dates or other more 
specifics regarding his claimed stressors.  The Board also 
finds that following receipt of any additional information 
from the veteran, the RO should contact the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), to ascertain from that entity whether any 
corroborating information can be obtained regarding the 
stressors described by the veteran, such as his troop being 
involved in heavy fire fighting.  To the extent that is 
possible, the USASCRUR should be asked to comment on the 
veteran's duties in Vietnam, given the information that is 
provided.  All pertinent service personnel records and a 
summary of the veteran's description of his claimed stressors 
and duties during the periods of time in question must be 
forwarded to USASCRUR.

The Board further notes that as there is no PTSD diagnosis of 
record that is based on corroborated stressors, if the RO is 
able to verify any of the veteran's claimed stressors, the 
veteran should be scheduled for another VA examination, to 
determine whether he currently has PTSD, due to a verified 
stressor(s).  See Cohen, 10 Vet. App. at 140; West v. Brown, 
7 Vet. App. 70, 77 (1994); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Any current PTSD diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 
(1999), which reflects a subjective stressor standard.  See 
Cohen, 10 Vet. App. at 139-144.

Finally, as noted in the INTRODUCTION to this decision, the 
Board is deferring disposition of the TDIU issue, pending the 
outcome of the PTSD issue.  Should the RO decide to grant 
service connection for PTSD, they should proceed with 
adjudication of the TDIU claim.  Should the RO decide not to 
award service connection for PTSD, the claims file should be 
returned to the Board for appellate disposition on both the 
PTSD issue and the TDIU issue.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide any additional 
information regarding his claimed 
stressors, including specific dates 
and/or names, which may be helpful in 
verifying his claimed stressors.  

2.  Upon receipt of any additional 
information from the veteran, or upon a 
negative response from the veteran, the 
RO should review the veteran's claims 
file, including his service medical 
records and service personnel records, 
medical records, and any other statements 
from the veteran of record, and prepare a 
summary of all of the veteran's claimed 
stressors.  This summary, a copy of the 
veteran's DD Form 214, and all associated 
service documents should be sent to the 
to the USASCRUR, with a request to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while in Vietnam.  The USASCRUR's review 
is requested to include a search for any 
incident reports pertaining to the events 
detailed by the veteran in his 
statements.  Any information obtained 
should be associated with the claims 
folder.

3.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, including 
notifying the veteran of the USASCRUR's 
response, the RO should prepare a report 
detailing the nature of any combat 
action, or in-service stressful event, 
verified by USASCRUR.  This report is 
then to be added to the claims folder.

4.  If the RO obtains verification of any 
of the veteran's claimed stressors, the 
RO should schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature and extent of any 
current psychiatric disorders, including 
PTSD.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner must consider the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which 
recommends the use of a multi-axial 
diagnosis and sets forth the criteria for 
diagnosing psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, and 
these should include psychological 
testing, including PTSD sub scales.  The 
RO must provide to the examiner the 
summary of verified stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
verified stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of the examination should include 
complete rationales for all opinions 
expressed.  The claims file must be made 
available to the examiner. 

5.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history 
which is not verified, that examination 
report must be returned as inadequate for 
rating purposes.  The Board emphasizes 
that the Court has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); 
West v. Brown, 7. Vet. App. 70, 77 
(1994).

6.  After completion of all actions 
outlined in this REMAND, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD, in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law 
(including Cohen v. Brown, supra).  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  
Should the RO decide to grant service 
connection for PTSD, they should proceed 
with adjudication of the TDIU claim.  If 
the TDIU determination remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  
Should the RO decide not to award service 
connection for PTSD, the claims file 
should be returned to the Board for 
appellate disposition on both the PTSD 
issue and the TDIU issue.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.




		
	BRUCE KANNEE
	Veterans Law Judge
                                            Board of 
Veterans'Appeals


 

